DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Claim 1 is amended in the reply filed on 12/13/2021; claim 9 is cancelled. 
Applicant’s arguments, see pp. 6, 9, filed 12/13/2021, with respect to the rejection(s) of claim(s) 9 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kakegawa.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0264427 to Shinriki et al (“Shinriki”) in view of US 2013/0269612 to Cheng et al (“Cheng”) and further in view of US 2011/0048642 to Mihara et al (“Mihara”) and US 2009/0104351 to “Kakegawa.”
Claims 1, 3:  Shinriki discloses a semiconductor tool comprising: a reaction chamber (1 [reaction chamber], Fig. 1a) defining a processing area (inside 1); a workpiece support (2 [heating base]) within the reaction chamber (inside 1, see Fig. 1a); a showerhead (4 [shower plate]) for distributing at least one processing gas within the processing area; and, a gas control valve assembly (interpreted as a valve, 21 [gas introduction valve]) in fluid communication with the showerhead (4) considered capable to control the at least one processing gas flow into the shower head (4, para. [0104]); wherein the showerhead (4) further comprises a first plurality of openings (12 [gas outlet pores]) and a second plurality of openings (6 [gas outlet pores]), each of the plurality of openings (12, 6) considered capable of having a common exit plane (interpreted as some imaginary plane above the substrate inside 1 at bottom of 4, para. [0104]) above a workpiece support (2).
However Shinriki does not disclose (claim 1, remainder) and the first plurality of openings being concentrically aligned with the second plurality of openings, that the openings are arcuate slots; (claim 3) 
Cheng discloses (claim 1) a first plurality of openings are slots (201 [first gas channels]) and a second plurality of openings are slots (301 [second gas channels]) and the first plurality of slots (201) being concentrically aligned with the second plurality of slots (301, para. [0030]) for the purpose of facilitating temperature regulation of the gas distribution apparatus (para. [0030], [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the openings as slots and concentric configuration as taught by Cheng with motivation to facilitate temperature regulation of the gas distribution apparatus.
Regarding arcuate, Mihara teaches (claim 1) arcuate shaped holes (66 [gas ejection holes], Fig. 4), (claim 3) wherein each ring of holes (outermost ring and innermost ring in Fig. 4) are alternatively offset from adjacent rings (middle ring in Fig. 4), for the purpose of preventing product from being adhered to the gas ejection holes (para. [0051]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the arcuate shaped holes and alternative configuration as taught by Mihara with motivation to prevent product from being adhered to the gas ejection holes.
The apparatus of Shinriki in view of Cheng and Mihara discloses the showerhead further comprises a first gas cavity (17 [upper dispersion chamber], Fig. 1a, Shinriki) in fluid communication with the first plurality of arcuate slots (12), and a second gas cavity 
The apparatus of Shinriki in view of Cheng and Mihara does not disclose (claim 1) wherein the first gas cavity further comprises cooling fins to control and/or reduce the temperature within the first gas cavity.
Kakegawa discloses a first gas cavity (41a [first gas channel], Fig. 1) further comprises cooling fins (62 [cooling fins]) considered capable to control and/or reduce the temperature within the first gas cavity (41a, see Fig. 1 where 62 is adjacent to 41a, thus at least 41a is considered capable to be cooled by 62 by proximity), for the purpose of cooling the cooling member thereby cooling the adjacent showerhead (para. [0067]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cooling fins as taught by Kakegawa with motivation to cool the cooling member thereby cooling the adjacent showerhead.
Claim 2: The apparatus of Shinriki in view of Cheng, Mihara, Kakegawa discloses wherein the at least one process gas is considered capable to flow radially outward after leaving the first and second plurality of arcuate slots (para. [0078-0082]); and the recitations in claim 2 are drawn to intended use of the apparatus as it has the structure necessary to perform. Additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 4: The apparatus of Shinriki in view of Cheng, Mihara, Kakegawa discloses further comprising a vacuum port (interpreted as a valve 9 [exhaust valve], Fig. 1A, Shinriki) in fluid communication with the first plurality of arcuate slots (12) and another vacuum port (interpreted as a valve 32 [gas exhaust valve]) in fluid communication with the second plurality of arcuate slots (6, para. [0104]).
Claim 7-8: The apparatus of Shinriki in view of Cheng, Mihara, Kakegawa discloses (claim 7) further comprising a purge port (interpreted as purge valve, 22 [purge gas valve], Fig. 1a, Shinriki) in fluid communication with the first plurality of slots (12) and a vacuum port (interpreted as vacuum valve 32 [exhaust valve]) in fluid communication with the second plurality of arcuate slots (6); (claim 8) further comprising a vacuum port (interpreted as vacuum valve 9 [exhaust valve]) in fluid communication with the first plurality of arcuate slots (12) and a purge port (interpreted as purge valve, 23 [purge gas valve]) in fluid communication with the second plurality of arcuate slots (6, see para. [0053-0067]).
Claim 9: (Cancelled). 
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shinriki in view of Cheng, Mihara, Kakegawa as applied to claims 1-4, 7-8 above, and further in view of US 2011/0256692 to Tam et al (“Tam”).
Claim 5: 
Tam discloses a purge port (end of 281 [one or more purge channels], Fig. 2) in fluid communication with a plurality of openings (246 [inner gas conduits]) and another purge port (end of 283 [purge gas tubes]) in fluid communication with the another plurality of openings (245 [inner gas conduits]) for the purpose of preventing undesirable deposition on the edges of the substrate carrier plate, the showerhead, and other components of the chamber (para. [0038]). It is noted that the two purge ports are necessarily in fluid communication with the two groups of openings as all four kinds of components are open to the inside of the chamber (202 [chamber body]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the two purge ports and configuration as taught by Tam with motivation to prevent undesirable deposition on the edges of the substrate carrier plate, the showerhead, and other components of the chamber.
Claim 6: The apparatus of Shinriki in view of Cheng, Mihara, and Tam discloses wherein the purge ports (281, 283, Fig. 2, Tam) are positioned radially outward of the plurality of first and second arcuate slots (12, 6, Fig. 1a, Shinriki, and see Fig. 2 of Tam where both purge ports are at the perimeter of the chamber which is radially outward of the showerhead and 245/246).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718